NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 26 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 11-50141

              Plaintiff - Appellee,              D.C. No. 3:07-cr-00332-DMS-1

  v.
                                                 MEMORANDUM*
SALEH MAHMOUD ZAHRAN, AKA
Mahmoud Saleh Akel,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 11-50142

              Plaintiff - Appellee,              D.C. No. 3:09-cr-04126-DMS-1

  v.

SALEH MAHMOUD ZAHRAN, AKA
Mahmoud Saleh Akel,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 14-50155

              Plaintiff - Appellee,              D.C. No. 3:07-cr-00332-DMS-1


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
  v.

SALEH MAHMOUD ZAHRAN, AKA
Mahmoud Saleh Akel,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                             Submitted March 2, 2015**
                                Pasadena, California

Before: PREGERSON, FERNANDEZ, and NGUYEN, Circuit Judges.

       Saleh Mahmoud Zahran appeals his 132-month sentence and the district

court’s denial of his motion to reconsider the restitution order with respect to the

tax loss for the tax evasion counts for years 1997 through 2004. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

       1. The district court’s imposition of disparate sentences on Zahran and his

co-defendant wife was not unwarranted because they were convicted of different

crimes; his wife pleaded guilty to fewer, less serious offenses; and the district court

determined that Zahran was guilty of numerous, more serious offenses. See United


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2
States v. Ressam, 679 F.3d 1069, 1094-95 (9th Cir. 2012) (en banc); United States

v. Carter, 560 F.3d 1107, 1121 & n.3 (9th Cir. 2009). The disparity between

Zahran’s sentence and his wife’s sentence therefore was not substantively

unreasonable.

      Moreover, the district court did not abuse its discretion by imposing an

aggravating role adjustment under U.S.S.G. § 3B1.1(c) where Zahran’s wife was

granted a downward adjustment for minimal role. The district court could have

imposed the aggravating role adjustment even if Zahran’s wife was not convicted

of any crime. See U.S.S.G. § 3B1.1 cmt. n.1.

      2. There is no evidence to support Zahran’s argument that the government

presumed that all cash deposits were taxable gross receipts regardless of any

notation or documentation stating otherwise. The record demonstrates that the

government excluded a total of $568,859.03 as loans, even though there were no

promissory notes, loan schedules, correspondence regarding any loans, or

documents of any kind that firmly substantiated any loans from or to clients or

family members. Zahran failed to identify any deposits that he alleged were gifts,

loans, or repayments of loans, nor did he present any witnesses, declarations, or

affidavits to support his claim. His own self-serving testimony is not adequate

proof of additional loans. See Mahigel v. Comm’r, 46 T.C.M. 1217 (1983).


                                         3
      Additionally, the record demonstrates that Agent Haas reviewed “all

available bank records (including statements and cancelled checks) for all sixteen

bank accounts” to “reconstruct[] a total of $711,609.97 in business expenses for

the years 1997 through 2004.” The district court was not required to take Zahran’s

word that there were more business expenses that could have been deducted. See

Mahigel, 46 T.C.M. 1217. Thus, the district court did not err in denying

Zahran’s second motion to reconsider the restitution order.

      AFFIRMED.




                                         4